I respectfully dissent. I agree with the majority's disposition of the other assignments of error, but would sustain assignment of error four and remand for resentencing.
This question of one or two crimes of similar import has plagued the courts, but there is a rational pattern in the decisions. The question — Is this one crime or two? — is answered much the same way we decide if anything is the same or different. Things are different if they are different in type, in place, *Page 223 
in time, and in number. Things that are the same in type, place, time and number are the same.
For example, this court held in State v. Rees (Nov. 24, 1989), Gallia App. No. 88 CA 17, unreported, 1989 WL 145614, that different types of drugs constituted different offenses. Likewise in State v. Delfino (1986), 22 Ohio St.3d 270, 22 OBR 443, 490 N.E.2d 884, the Supreme Court held that possessing marijuana and cocaine were separate crimes because the drugs were different in type. In State v. Barnes (1981), 68 Ohio St.2d 13, 22 O.O.3d 126, 427 N.E.2d 517, the court held that different types of rape, oral and vaginal, were separate crimes. Difference in type is a major determinant.
Place is another determinant. Rape and kidnapping often involve a similar-import question, and place seems to be the major criterion for deciding if it is one crime or two. InState v. Ware (1980), 63 Ohio St.2d 84, 17 O.O.3d 51,406 N.E.2d 1112, rape and kidnapping were held to be two crimes because the defendant used deception to lure the victim from the place where she was to his home. In State v. Muenick (1985), 26 Ohio App.3d 3,26 OBR 171, 498 N.E.2d 171, the defendant was sentenced for robbery and kidnapping because he transported the victim to a place ten miles away.
Time is another criterion. Crimes separate in time are separate crimes. In State v. Henry (1987), 37 Ohio App.3d 3,523 N.E.2d 877, the restraint was not brief and incidental to the rape, but lasted two and a half hours. Forging a check and then, at a later date, uttering it are separate crimes, State v.Hunter (1983), 12 Ohio App.3d 75, 12 OBR 273, 466 N.E.2d 183, because they are separate in time.
Number is a real problem. Robbing three guys in a bar at the same time is one offense, State v. Hughley (1984), 20 Ohio App.3d 77, 20 OBR 97, 484 N.E.2d 758, but one accident which causes multiple deaths results in multiple convictions for vehicular homicide, State v. Stimson (1985), 28 Ohio App.3d 69, 28 OBR 110, 502 N.E.2d 231.
These criteria, type, place, time, and number were, I believe, the point the Supreme Court was trying to make inState v. Roberts (1980), 62 Ohio St.2d 170, 16 O.O.3d 201,405 N.E.2d 247, when it spoke of charges based on a single (one time) sale and involved the same parties (one place) and the same type (one kind) and quantity (one amount) of drugs. The facts in this case show that Adkins set out a dish of cocaine for the people at the party to help themselves. There was also cocaine in a vial and in little plastic bags.
As noted in the majority opinion, it was this act of giving out the cocaine which constituted the offense. He would have been guilty if no one had taken him up on his offer and used the stuff. The drugs which were used to prove the charge of selling were the same type, at the same time, at the same place, *Page 224 
and in the same quantity as the drugs used to prove the possession charge. One might argue, sophistically, that since the people in the hotel room had probably snorted some of what he laid out, the quantity was different. But what was snorted was not used to prove the charge. It was only what was left when the police searched the room upon which the jury could infer that a sale, or gift, had taken place. Simply put, the cocaine was one: one in kind, time, place, and number.
Perhaps the best indication of what might constitute a separate offense was Adkins' boast to the undercover agent that the search of the hotel room did not find the "glacier" of cocaine he had. If that other cocaine had been found, Adkins would have been guilty of a separate offense. But under theRoberts standard, where "it is not proven that the defendant possessed a quantity of any type of narcotic drug in excess of the amount sold the defendant may be indicted for both offenses but may be convicted of only one." Id., 62 Ohio St.2d at 170, 16 O.O.3d at 203, 405 N.E.2d at 249.
The language in Roberts about an excess quantity comes from the particular facts in that case. The police had made several buys from him at different locations and had good reason to believe that Roberts was guilty of both possession and possession for sale, but they could not prove both crimes. As the court pointed out, at 171, 16 O.O.3d at 202,405 N.E.2d at 249, since both convictions "were based upon a single sale of heroin and upon identical evidence, it was impermissible under R.C. 2941.25(A) to convict the defendant for both offenses."
In this case we have exactly what happened in Roberts, but the exact opposite result. The evidence used to prove the sale charge was the identical evidence used to prove the possession charge. Roberts was convicted of one offense, but Adkins was convicted of two. This is error.
I can find no opinions explicitly using this type, time, place, and number analysis. It is, after all, more the language of logic and epistemology than of the law. But the problem of identity is the same in either area. If something is different from another thing, it can only be different in time or place, etc. It can only be different in terms by which we know things.
I will concede there is not a lot of consistency in the opinions on this issue. The main criterion in determining whether it is one crime or two seems to be the egregiousness of the act (e.g., three robbery victims is one offense, while three auto deaths are three separate offenses), but this court has a duty to follow the statutes.
If R.C. 2941.25 says that crimes of similar import shall be construed as one offense, and if R.C. 2901.04 says the statutes shall be construed strictly against the state and liberally in favor of the accused, then it is our duty to do *Page 225 
just that. The majority opinion construes the facts and the statutes in this case and concludes there is perhaps some basis for affirming the result here. This is not unreasonable. However, one cannot strictly construe against the state and liberally in favor of the defendant and still have a reasonable basis for affirmance.
Based on the foregoing, I would hold that sentencing appellant on both charges is improper, would reverse on those grounds and remand solely for resentencing.
Thus, I dissent.